              Case MDL No. 2885 Document 642-1 Filed 12/23/19 Page 1 of 2



                      BEFORE THE UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION




       In re 3M Combat Arms Earplug                           MDL No. 2885
         Products Liability Litigation
                                                           PROOF OF SERVICE




                                      PROOF OF SERVICE

            In compliance with Rule 4.1(a) of the Rules of Procedure for the United States

Judicial Panel on Multidistrict Litigation, I hereby certify that a copy of the foregoing

Notice of Opposition (CTO‐46) was served electronically via ECF, on December 23,

2019, to opposing counsel as follows:

                  Jerry W. Blackwell
                  Benjamin W. Hulse
                  S. Jamal Faleel
                  BLACKWELL BURKE P.A.
                  431 South Seventh Street, Suite 2500
                  Minneapolis, MN 55415
                  Email: blackwell@blackwellburke.com
                  bhulse@blackwellburke.com
                  jfaleel@blackwellburke.com
                  Counsel for Defendant 3M Company




1830981.1
              Case MDL No. 2885 Document 642-1 Filed 12/23/19 Page 2 of 2



                  Faris A. Rashid
                  GREENE ESPEL PLLP
                  222 S. Ninth Street, Suite 2200
                  Minneapolis, MN 554402
                  Email:frashid@greeneespel.com
                  Counsel for Defendant Aearo Technologies LLC



            Dated this 23rd day of December, 2019.



                                            /s/ David G.H. Brackett
                                            Michael B. Terry
                                            Georgia Bar No. 702582
                                            David G.H. Brackett
                                            Georgia Bar No. 068353
                                            Matthew R. Sellers
                                            Georgia Bar No. 691202
                                            BONDURANT, MIXSON & ELMORE, LLP
                                            3900 One Atlantic Center
                                            1201 West Peachtree Street, N.W.
                                            Atlanta, Georgia 30309
                                            Telephone: (404) 881‐4100
                                            Facsimile: (404) 881‐4111
                                            Email: terry@bmelaw.com
                                                   brackett@bmelaw.com
                                                   sellers@bmelaw.com




1830981.1
                                               2
